Citation Nr: 0402517	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated at 40 percent, for 
the period prior to September 26, 2003.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated at 40 percent, for 
the period on and after September 26, 2003.

3.  Entitlement to an increased rating for residuals, right 
(dominant) wrist strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from April 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of an increased rating for lumbosacral strain for 
the period beginning September 26, 2003, will be discussed in 
the remand portion of this decision.  In view of new 
criteria, effective that date, the back issue has been 
recharacterized as set forth on the title page.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain disorder, for the 
appropriate period, manifests subjectively with aching or 
throbbing discomfort, which are precipitated by bending, 
lifting, twisting, and prolonged standing.  Paresthesia, 
weakness, and loss of control of bladder or bowels, are 
denied.  Objective manifestations are normal posture and 
ambulation and mild limitation of motion (LOM).  Deep tendon 
reflexes are intact as is gross neurological examination.

2.  Intervertebral disc syndrome (IVS) has not been more 
nearly approximated.  There are no neurological symptoms for 
the appropriate period shown to warrant a higher rating.

3.  The veteran's right wrist strain residuals, manifest 
subjectively with an aching sensation and occasional 
stiffness, which are worse at the end of the day.  
Instability, giving away, locking, fatigability, lack of 
endurance, paresthesia, and weakness, are denied.  It 
manifests objectively with mild LOM and an absence of 
postural abnormalities, crepitus, effusion, or ecchymosis.

4.  Ankylosis has not been manifested in either the lumbar 
spine or right wrist.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
chronic lumbosacral strain for the period prior to September 
26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292-5295 (2003).

2.  The requirements for a rating in excess of 10 percent for 
residuals, right wrist strain, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, DCs 5214, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In an October 2002 letter (letter), the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways in which VA 
would assist him.  The letter informed the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  As to who would obtain what evidence, the letter 
informed the veteran that the RO would obtain all medical 
evidence identified by the veteran for consideration in 
support of his claim.  VA Forms 21-4142 were provided the 
veteran for his signature and return to authorize VA to 
obtain the identified evidence.  The veteran was asked to 
send any information or evidence already in his possession 
which he desired considered.  Otherwise, the RO would obtain 
identified evidence.  The letter provided the veteran 
telephone numbers at which the RO could be reached and his 
claim file number.  The letter also explained the impact if 
the RO did not receive any information from the veteran 
within 30 days or up until one year.

The Board finds that the letter meets the notice requirements 
of the VCAA, notwithstanding the time limit in which the 
veteran was advised to respond.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veterans 
VA treatment records and arranged for appropriate medical 
examinations.  All records obtained or generated have been 
associated with the claim file.  The veteran's October 2002 
response to the letter reflects that he informed the RO that 
he had no evidence to submit and there were no medical 
records extant he desired the RO to obtain.  He requested 
that his claim be processed without further delay.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The veteran filed his current claim in September 2002.  
Historically, a November 1982 rating decision granted service 
connection for the lumbosacral strain disorder and wrist 
residuals and evaluated them at 40 percent and 10 percent 
respectively.

A November 1999 neurological consultation report reflects 
that the veteran reported chronic pain in his low back, 
primarily midline along the right buttock region and into the 
right hip.  It is aggravated by prolonged standing and 
walking.  He could sit for long periods but felt tingling 
down the back of both legs upon rising.

Physical examination of the low back revealed that deep 
palpation elicited triggering, myofascial paraverterbral L4-
L5 region, sacral iliac region, and lower thoracic, primarily 
confined to the right.  There was no noted atrophy of the 
lower extremities.  Motor examination of the lower 
extremities revealed 5/5 bilaterally.  Sensory examination 
was intact to pinprick bilateral throughout and equal.  
Vibratory is intact bilaterally throughout.  Deep tendon 
reflexes are 2+ and equal bilateral knee and 1+ Achilles 
bilaterally.

Physical examination of the veteran's right wrist revealed 
Allen's test as within normal limits, no noted atrophy of 
lesser or greater thenar eminence, negative Tinel's sign over 
medial, and positive over ulnar aspect along flexor wrist 
surface.  Palpation of hamate and pisiform bone elicited 
tenderness.  Opposition strength of fifth finger slightly 
decreased as compared to left hand.  Sensory to pinprick is 
diminished along medial 4th and entire 5th digit extending 
along the lesser thenar.

Lumbar spine CT examination report reflected very minimal 
degenerative changes of the facets, primarily L4-L5 and a 
mild disc bulge centrally at L-3 and L5-S1, without thecal 
sac or neural root compromise for encroachment.  Diagnostic 
assessment was chronic low back pain, primarily secondary to 
musculoskeletal somatic dysfunction with myofascial trigger 
exacerbating factors.  For right wrist, chronic pain due to 
ulnar nerve mild entrapment overlying Guyon tunnel.

A February 2000 VA treatment note reflects that, at a routine 
6-month visit, the veteran reported chronic low back pain of 
8/10 and 6/10 wrist pain.  An August 2000 VA treatment note 
reflects that the veteran reported constant low back pain, 
but he lives with it, and works as a heavy equipment 
operator.

A November 2002 VA medical examination report reflects that 
the veteran reported that he is a heavy equipment operator, 
which entails constant use of his hands.  He complained of 
daily aching, which is alleviated with rest and over-the-
counter medication.  He denied any paresthesia, loss of 
bladder or bowel control, or erectile dysfunction.  Physical 
examination revealed the veteran to ambulate normally without 
the aid of any device.  There is no structural deformity or 
noted fixed deformities.  He can bend forward and touch his 
toes and twist side to side.  There is no evidence of spasm, 
weakness, or tenderness.  Deep tendon reflexes are intact, as 
is gross neurological examination.  Range of motion (ROM) on 
flexion is 0 to 70 degrees, at which pain begins.  Extension 
is to 20 degrees, where pain begins; lateral flexion is to 25 
degrees, where pain begins; and rotation is to 35 degrees, 
where pain begins.

Lumbar spine x-rays, as compared to the November 1999 CT 
examination, revealed mild narrowing of the lumbosacral 
junction.  There appeared to be mild to moderate scoliosis 
convexed to the left.  Pedicles appeared intact, vertebral 
body axial height is preserved, and the lumbar lordosis is 
well maintained.  The diagnosis is minor abnormality.

The November 2002 report reflects that, as concerns his right 
wrist, the veteran reported an increased aching sensation and 
occasional stiffness, which are worse at the end of the day.  
He uses heat and salsalate for relief.  Physical examination 
revealed no dislocation or subluxation, effusion, ecchymosis, 
or crepitus.  There are no postural abnormalities noted and 
strength in both hands is equal.  The dorsum and palmar 
surface of the wrist are non-tender to palpation.  
Neurovascular status is intact.  ROM on flexion is to 70 
degrees, with mild discomfort, and on extension is to 70 
degrees, also with mild discomfort.  Ulnar and radial 
deviation are 0 to 20 degrees, the former with mild 
discomfort.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

The veteran currently receives the maximum schedular rating 
of 40 percent for his lumbosacral strain disorder under that 
code.  38 C.F.R. §§ 4.7, 4.71a, DC 5295 (2003).  Further, 40 
percent also is the maximum schedular rating for severe LOM 
of the lumbar spine.  DC 5292.  The veteran's is 0 to 70 
degrees.  Although the examination report reflects that the 
veteran was able actually to flex to 90 degrees, he 
experienced pain at 70 degrees.  Thus, his ROM is 0 to 70 
degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  ROM on 
extension is to 20 degrees, where pain begins; lateral 
flexion is to 25 degrees, where pain begins; and rotation is 
to 35 degrees, where pain begins.  

As noted, the physical findings of the November 2002 
examination reflect minimal to mild functional loss.  The 
Board finds that the 40 percent evaluation adequately 
compensates the veteran for his functional loss due to his 
pain and mild LOM.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 
5295 (2003).  A higher rating of 50 percent is not warranted, 
as the veteran does not manifest any ankylosis of the lumbar 
spine.  DC 5289.  Neither is a higher rating of 50 percent, 
or more, warranted for IVS, as the veteran does not manifest 
neurological symptoms, which would allow separate ratings for 
any orthopedic and neurological symptoms manifested.  See DC 
5293 (2002) (2003).

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  He works full time and 
reports no hospitalizations.  The Board finds his manifested 
lumbosacral symptomatology, and its impact, is not 
exceptional or unusual.

As concerns the veteran's right wrist residuals, LOM on 
dorsiflexation (extension) to 15 degrees or less, or 
essentially no palmar flexion, allows an evaluation of 10 
percent.  DC 5215.  The November 2002 examination report 
reflects that the veteran has no LOM of his wrist, as ROM for 
both dorsiflexion and palmar flexion were 0 to 70 degrees, 
which is normal.  38 C.F.R. § 4.71a, Plate I (2003).  Even 
though the veteran's ROM is 50 degrees better than that 
required for a compensable evaluation, he still is deemed to 
more nearly approximate the criteria for a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003).  Further, the 
veteran works full time.  Therefore, the Board finds that 10 
percent fairly and reasonably compensates him for his 
functional loss as a result of his right wrist residuals.

A higher rating of 30 percent is not warranted, as the 
veteran's right wrist residuals do not manifest any akylosis.  
38 C.F.R. § 4.7, DC 5215 (2003).  The Board finds no basis on 
which to disagree with the rating decision's determination 
that the veteran's disability pictures are not unusual or 
exceptional so as to merit a referral to the Under Secretary 
for Benefits, or the Director, Compensation and Pension 
Service, for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain, for the period prior to September 26, 
2003, is denied.

Entitlement to a rating in excess of 10 percent for 
residuals, right wrist strain, is denied.


REMAND

The regulations concerning the evaluation of disc pathology 
have been changed, including renumbering of the diagnostic 
codes, effective September 26, 2003.  See 68 FR 51454-51458 
(August 27, 2003).  Further, the new regulations set a normal 
range of motion standard and provide a Plate for 
illustration.  Id., Plate V.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively but only from the effective date of 
the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
Opinion Of The General Counsel 3-2000 (April 10, 2000).  

The veteran has not been notified of the new rating criteria 
for spine pathology, nor has the RO had an opportunity to 
evaluate the claim under these criteria.  Therefore, the 
Board will not consider his claim for the period beginning 
September 26, 2003, the effective date of the current rating 
criteria for spine pathology.

Accordingly, the case is REMANDED for the following:

1.  The RO shall obtain any treatment 
records related to the veteran's 
lumbosacral strain disorder generated 
since the statement of the case (SOC) 
and associate them with the claim file.

2.  After the above is completed, the RO 
shall review all of the evidence 
obtained in light of all the other 
evidence of record, and the current 
rating criteria for spine pathology.  
Determine which criteria are more 
favorable to the veteran for the period 
beginning September 26, 2003.  If a new 
examination is needed to evaluate the 
appellant under the new criteria, such 
examination should be conducted.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination, if 
scheduled.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



